Cite as 2022 Ark. App. 443
                      ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-21-444


KATHRYN SUE EVANS
                                                 Opinion Delivered November   2, 2022
                                 APPELLANT

V.                                               APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
                                                 ELEVENTH DIVISION
                                                 [NO. 60CV-19-6603]
LITTLE ROCK SCHOOL DISTRICT
                                            HONORABLE CASEY R. TUCKER,
                                   APPELLEE JUDGE


                                                 AFFIRMED


                                   MIKE MURPHY, Judge

           This case concerns appellant Kathryn Evans’s termination from the Little Rock

 School District (LRSD). On appeal, Evans argues that the court erred in dismissing her claim

 under the Arkansas Teacher Fair Dismissal Act (ATFDA) because her claim was timely. We

 affirm.

           Evans was employed with the LRSD since August 1990. She had a written contract

 with the LRSD for the 2019–2020 school year. On or about August 6, 2019, Evans was

 informed that she was being terminated for job abandonment. Evans sent a letter to Johnny

 Key, who at the time was exercising the authority of the board of directors for LRSD and

 Mike Poore, the superintendent, appealing the recommendation that she be terminated and
requested a hearing under the “grievance policy.” On August 12, Jordan Eason responded

on behalf of the LRSD stating that Evans was not entitled to an appeal process because the

termination was for job abandonment. On September 11, Evans filed a complaint in the

Pulaski County Circuit Court alleging violations of the ATFDA, due process, and equal

protection.

       On December 12, the LRSD offered Evans a hearing by the LRSD Community

Advisory Board. On December 17, Key approved the Board’s recommendation to terminate

Evans’s contract.

       On February 23, 2021, about fourteen months later, Evans filed an amended

complaint alleging a breach of contract in violation of both the ATFDA and her teacher’s

contract apart from the ATFDA and dropped the due-process and equal-protection claims.

In response, the LRSD filed a motion to dismiss and an incorporated brief in support. The

LRSD argued that Evans’s ATFDA claim was untimely because the amended complaint was

filed more than seventy-five days after she had received written notice of her termination as

required by Arkansas Code Annotated section 6-17-1510(d)(1) (Repl. 2021). The LRSD also

contended that Evans’s separate breach-of-contract claim failed as a matter of law because

there is no common-law cause of action for breach of contract when the ATFDA applies.

       Evans responded that her claim under the ATFDA was timely. She contended that

her original complaint was filed within seventy-five days of the August 6, 2019 termination

and that there was no requirement to file another notice of appeal or amend the complaint

within a seventy-five-day period from the December 17 termination.


                                             2
       On June 15, the court entered an order granting the LRSD’s motion to dismiss,

finding that the ATFDA requires that an appeal of the decision to terminate should have

been filed within seventy-five days of the decision. It found that Evans filed her original

complaint on September 11, 2019, approximately three months prior to the decision to

terminate her. Because she filed her amended complaint on February 23, 2021—well outside

the seventy-five-day window—it was untimely. Additionally, the court found that Evans could

not state a claim for breach of contract because the ATFDA is the exclusive contractual

remedy for nonprobationary teachers in Arkansas. Evans appealed.

       The standard of review for the granting of a motion to dismiss is whether the circuit

court abused its discretion, and we consider questions of law de novo. Brown v. Towell, 2021

Ark. 60, 619 S.W.3d 17.

       Arkansas Code Annotated section 6-17-1510 provides in pertinent part,

           (b)(1) Any licensed teacher who has been employed continuously by the school
       district three (3) or more years or who may have achieved nonprobationary status
       pursuant to § 6-17-1502 may be terminated or the board of directors may refuse to
       renew the contract of the teacher only when there is a reduction in force created by
       districtwide reduction in licensed personnel, for incompetent performance, conduct
       which materially interferes with the continued performance of the teacher’s duties,
       repeated or material neglect of duty, or other just and reasonable cause.

       ....

          (d)(1) The exclusive remedy for any nonprobationary teacher aggrieved by the
       decision made by the board of directors shall be an appeal therefrom to the circuit
       court of the county in which the school district is located, within seventy-five (75)
       days of the date of written notice of the action of the board of directors.




                                             3
       Evans had been employed with the LRSD since 1990, qualifying her as a

nonprobationary teacher. Key approved the recommendation to terminate her contract, and

Evans received written notice on December 17, 2019. Pursuant to Arkansas Code Annotated

section 6-17-1510(d)(1), Evans had until March 1, 2020, to appeal the decision to the circuit

court. She did not take action on the decision until February 23, 2021, well past the seventy-

five-day window. Accordingly, the court did not err in dismissing Evans’s claim for

untimeliness.

       Evans contends that she made a timely filing of her ATFDA claim by virtue of her

original complaint filed on September 11, 2019. She claims she filed her original complaint

in response to the LRSD’s denial of her initial request for a hearing pursuant to the ATFDA.

The complaint alleged that she was denied a hearing in violation of the ATFDA’s procedural

requirement and that she was terminated without “just, proper, or reasonable cause.” Evans

analogizes her circumstance to a procedural due-process claim. Using this analogy, Evans

argues that the subsequent hearing and decision on her termination did not require her to

either amend her complaint or to file a new lawsuit. Essentially, she argues that her ATFDA

claim in her original complaint is not void simply because she received a full hearing. We

disagree.

       Evans’s original complaint filed September 11, 2019, was not legally operative to

appeal a decision that had not yet been made. Put another way, her complaint preceded the

cause of action. Evans has not cited persuasive authority supporting the proposition that her

obligation to file a timely complaint was fulfilled by way of this earlier claim.


                                               4
Accordingly, the court properly dismissed Evans’s claim as untimely.

Affirmed.

HARRISON, C.J., and BARRETT, J., agree.

Walker & Childs, PLLC, by: Shawn G. Childs, for appellant.

Friday, Eldredge & Clark, LLP, by: Khayyam M. Eddings, for appellee.




                                       5